EXHIBIT 10.52

EXECUTION COPY

EMPLOYMENT AGREEMENT

between

HUDSON CITY SAVINGS BANK

and

ANTHONY J. FABIANO

Made and Entered into
as of December 16, 2014



--------------------------------------------------------------------------------

HUDSON CITY SAVINGS BANK

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
December 16, 2014 between HUDSON CITY SAVINGS BANK, a savings bank organized and
operating under the federal laws of the United States and having an office at
West 80 Century Road, Paramus, New Jersey 07652-1473 (the “Bank”) and ANTHONY J.
FABIANO, an individual residing at 77 Hamlin Road, Mahopac, New York 10541 (the
“Executive”).

INTRODUCTORY STATEMENT

The Executive currently serves HUDSON CITY BANCORP, INC., a business corporation
organized and operating under the laws of the State of Delaware and having an
office at West 80 Century Road, Paramus, New Jersey 07652-1473 (the “Company”)
and the Bank, a wholly owned subsidiary of the Company, in an executive capacity
pursuant to an Amended and Restated Two-Year Change of Control Agreement between
the Executive, the Company and the Bank last amended and restated as of
January 1, 2010, and amended on December 14, 2012 and October 9, 2014 (the
“Prior Agreement”). In light of the Executive’s recent promotion to the offices
of President and Chief Operating Officer, the Board of Directors of the Bank
(“Board”) has determined that it is in the best interests of the Bank to replace
the Prior Agreement with an employment agreement that includes the terms and
conditions set forth below. Executive has agreed to this Agreement as a
replacement for the Prior Agreement.

The terms and conditions which the Bank and the Executive have agreed to are as
follows.

AGREEMENT

Section 1. Employment.

The Bank hereby continues to employ the Executive, and the Executive hereby
accepts such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.

Section 2. Employment Period; Assurance Period.

(a) The Bank shall employ the Executive during an initial period of two
(2) years beginning on the date hereof (the “Effective Date”) and ending on the
day before the second (2nd) anniversary of the Effective Date, and during the
period of any additional extension described in section 2(b) (the “Employment
Period”).

(b) Upon the first Change of Control, if any, that occurs before the second
(2nd) anniversary of the Effective Date, the Employment Period shall be extended
to end on the day before the second (2nd) anniversary of such Change of Control.

 

Page 2 of 25



--------------------------------------------------------------------------------

(c) Except as otherwise expressly provided in this Agreement, any reference in
this Agreement to the term “Assurance Period” as of any date shall mean the
period beginning on the date of termination of the Executive’s employment and
ending on the day before the second (2nd) anniversary of such termination.

(d) Nothing in this Agreement shall be deemed to prohibit the Bank from
terminating the Executive’s employment before the end of the Employment Period
with or without notice for any reason. This Agreement shall determine the
relative rights and obligations of the Bank and the Executive in the event of
any such termination. In addition, nothing in this Agreement shall require the
termination of the Executive’s employment at the expiration of the Employment
Period or prohibit the Bank and the Executive from agreeing to an extension of
the Employment Period. If the Executive’s employment continues beyond the
expiration of the Employment Period, any such continuation shall be on an
“at-will” basis unless the Bank and the Executive agree otherwise.

Section 3. Duties.

(a) The Executive shall serve as President and Chief Operating Officer of the
Company. The Executive shall have such power, authority and responsibility and
perform such duties as are prescribed by or under the By-Laws of the Bank, and
as are customarily associated with such positions. The Executive shall devote
his full business time and attention (other than during weekends, holidays,
approved vacation periods, and periods of illness or approved leaves of absence,
and other than his performance of services pursuant to the terms of the
employment agreement between the Company and the Executive, dated as of the
Effective Date (“Company Agreement”)) to the business and affairs of the Bank
and shall use his best efforts to advance its best interests.

(b) If duly elected, the Executive shall serve as a member of the Board and in
such positions, if any, as a member of the Board to which Executive may be
elected from time to time, without additional remuneration therefor; provided,
however, that failure to elect or reelect the Executive to any position as a
member of the Board) shall not by itself constitute a breach of the Agreement or
entitle the Executive to severance benefits hereunder.

Section 4. Cash Compensation.

In consideration for the services to be rendered by the Executive hereunder, the
Bank shall pay to him a salary at an initial annual rate of Six Hundred Thousand
dollars ($600,000), payable in approximately equal installments in accordance
with the Bank’s customary payroll practices for senior officers. The Board shall
review the Executive’s annual rate of salary at such times during the Employment
Period as it deems appropriate, but not less frequently than once every twelve
(12) months, and may, in its discretion, approve a salary increase. In addition
to salary, the Executive may receive other cash compensation from the Bank for
services hereunder at such times, in such amounts and on such terms and
conditions as the Board may determine. If the Executive is discharged or
suspended, or is subject to any regulatory prohibition or restriction with
respect to participation in the affairs of the Bank, he shall continue to
perform services for the Company in accordance with the terms of the Company
Agreement, but shall not directly or indirectly provide services to or
participate in the affairs of the Bank in a manner inconsistent with the terms
of such discharge or suspension or any applicable regulatory order.

 

Page 3 of 25



--------------------------------------------------------------------------------

Section 5. Employee Benefit Plans and Programs.

During the Employment Period, the Executive shall be treated as an employee of
the Bank and shall be entitled to participate in and receive benefits under any
and all qualified or non-qualified retirement, pension, savings, profit-sharing
or stock bonus plans, any and all group life, health (including hospitalization,
medical and major medical), dental, accident and long-term disability insurance
plans, and any other employee benefit and compensation plans (including, but not
limited to, any incentive compensation plans or programs, stock option and
appreciation rights plans and restricted stock plans) as may from time to time
be maintained by, or cover employees of, the Bank, in accordance with the terms
and conditions of such employee benefit plans and programs and compensation
plans and programs and consistent with the Bank’s customary practices in each
case as applied to senior executive officers of the Bank.

Section 6. Indemnification and Insurance.

(a) During the Employment Period and for a period of six years thereafter, the
Bank shall cause the Executive to be covered by and named as an insured under
any policy or contract of insurance obtained by it to insure its directors and
officers against personal liability for acts or omissions in connection with
service as an officer or director of the Bank or service in other capacities at
the Bank’s request. The coverage provided to the Executive pursuant to this
section 6 shall be of the same scope and on the same terms and conditions as the
coverage (if any) provided to other officers or directors of the Bank.

(b) To the maximum extent permitted under applicable law, during the Employment
Period and for a period of six years thereafter, the Bank shall indemnify the
Executive against and hold him harmless from any costs, liabilities, losses and
exposures for acts or omissions in connection with service as an officer or
director of the Bank or service in other capacities at the Bank’s request to the
fullest extent and on the most favorable terms and conditions that similar
indemnification is offered to any director or officer of the Bank or any
subsidiary or affiliate thereof.

Section 7. Outside Activities.

The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. The Executive may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Bank and generally applicable to
all similarly situated executives.

 

Page 4 of 25



--------------------------------------------------------------------------------

Section 8. Working Facilities and Expenses.

The Executive’s principal place of employment shall be at the Bank’s executive
offices at the address first above written, or at such other location as the
Bank and the Executive may mutually agree upon. The Bank shall provide the
Executive at his principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
positions with the Bank and necessary or appropriate in connection with the
performance of his assigned duties under this Agreement. The Bank shall
reimburse the Executive for his ordinary and necessary business expenses,
including, without limitation, his travel and entertainment expenses incurred in
connection with the performance of his duties under this Agreement, in each case
upon presentation to the payer of an itemized account of such expenses in such
form as the Bank may reasonably require, and in any event not later than the
last day of the calendar year following the calendar year in which the expense
was incurred.

Section 9. Termination of Employment Due to Death.

The Executive’s employment with the Bank shall terminate, automatically and
without any further action on the part of any party to this Agreement, on the
date of the Executive’s death. In such event:

(a) The Bank shall pay to the Executive’s estate his earned but unpaid
compensation (including, without limitation, salary and all other items which
constitute wages under applicable law) as of the date of his termination of
employment. This payment shall be made at the time and in the manner prescribed
by law applicable to the payment of wages but in no event later than 30 days
after the date of the Executive’s termination of employment.

(b) The Bank shall provide the benefits, if any, due to the Executive’s estate,
surviving dependents or designated beneficiaries under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the officers and employees of the Bank, including the annual bonus
plan (if any) to which the Executive is entitled under any cash-based annual
bonus or performance compensation plan in effect for the year in which his or
her termination occurs, to be paid at the same time and on the terms and
conditions (including but not limited to achievement of performance goals)
applicable under the relevant plan. The time and manner of payment or other
delivery of these benefits and the recipients of such benefits shall be
determined according to the terms and conditions of the applicable plans and
programs.

The payments and benefits described in sections 9(a) and (b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”

Section 10. Termination Due to Disability.

The Bank may terminate the Executive’s employment upon a determination, by vote
of a majority of the members of the Board, acting in reliance on the written
advice of a

 

Page 5 of 25



--------------------------------------------------------------------------------

medical professional acceptable to them, that the Executive is suffering from a
physical or mental impairment which, at the date of the determination, has
prevented the Executive from performing his assigned duties on a substantially
full-time basis for a period of at least one hundred and eighty (180) days
during the period of one (1) year ending with the date of the determination or
is likely to result in death or prevent the Executive from performing his
assigned duties on a substantially full-time basis for a period of at least one
hundred and eighty (180) days during the period of one (1) year beginning with
the date of the determination. In such event:

(a) The Bank shall pay and deliver to the Executive (or in the event of his
death before payment, to his estate and surviving dependents and beneficiaries,
as applicable) the Standard Termination Entitlements.

(b) In addition to the Standard Termination Entitlements, the Bank shall
continue to pay the Executive his base salary, at the annual rate in effect for
him immediately prior to the termination of his employment, during a period
ending on the earliest of: (i) the expiration of one hundred and eighty
(180) days after the date of termination of his employment; (ii) the date on
which long-term disability insurance benefits are first payable to him under any
long-term disability insurance plan covering employees of the Bank or the
Company (the “LTD Eligibility Date”); (iii) the date of his death; and (iv) the
expiration of the Assurance Period (the “Initial Continuation Period”). If the
end of the Initial Continuation Period is neither the LTD Eligibility Date nor
the date of his death, the Bank shall continue to pay the Executive his base
salary, at an annual rate equal to sixty percent (60%) of the annual rate in
effect for him immediately prior to the termination of his employment, during an
additional period ending on the earliest of the LTD Eligibility Date, the date
of his death and the expiration of the Assurance Period.

A termination of employment due to disability under this section 10 shall be
effected by notice of termination given to the Executive by the Bank and shall
take effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given to the
Executive.

Section 11. Discharge with Cause.

(a) The Bank may terminate the Executive’s employment during the Employment
Period, and such termination shall be deemed to have occurred with “Cause” only
if:

(i) the Board, by a majority vote of its membership, determines that the
Executive should be terminated because of personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final cease
and desist order, or material breach of any provision of this Agreement, in each
case as measured against standards generally prevailing at the relevant time in
the savings and community banking industry; and

 

Page 6 of 25



--------------------------------------------------------------------------------

(ii) at least forty-five (45) days prior to the votes contemplated by section
11(a)(i), the Bank has provided the Executive with notice of intent to discharge
the Executive for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the “Notice of Intent to
Discharge”); and

(iii) after the giving of the Notice of Intent to Discharge and before the
taking of the votes contemplated by
section 11(a)(i), the Executive (together with his legal counsel, if he so
desires) is afforded a reasonable opportunity to make both written and oral
presentations before the Board for the purpose of refuting the alleged grounds
for Cause for his discharge; and

(iv) after the votes contemplated by section 11(a)(i), the Bank has furnished to
the Executive a notice of termination which shall specify the effective date of
his termination of employment (which shall in no event be earlier than the date
on which such notice is deemed given) and include a copy of a resolution adopted
by the Board, certified by the corporate secretary and signed by each member of
the Board voting in favor of adoption of the resolution, authorizing the
termination of the Executive’s employment with Cause and stating with
particularity the facts and circumstances found to constitute Cause for his
discharge (the “Final Discharge Notice”).

For purposes of this section 11, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Bank. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the written advice of counsel for the Bank
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Bank.

(b) If the Executive is discharged during the Employment Period with Cause, the
Bank shall pay and provide to him (or, in the event of his death, to his estate,
his surviving beneficiaries and his dependents) the Standard Termination
Entitlements only. Following the giving of a Notice of Intent to Discharge, the
Bank may temporarily suspend the Executive’s duties and authority and, in such
event, may also suspend the payment of salary and other cash compensation, but
not the Executive’s participation in retirement, insurance and other employee
benefit plans. If the Executive is not discharged, or is discharged without
Cause, within forty-five (45) days after the giving of a Notice of Intent to
Discharge, all payments withheld during the period of suspension shall be
promptly restored and, if no termination has occurred, payments of salary and
cash compensation shall resume. If the Executive is discharged with Cause not
later than forty-five (45) days after the giving of the Notice of Intent to
Discharge, all payments withheld during the period of suspension shall be deemed
forfeited and shall not be included in the Standard Termination Entitlements. If
a Final Discharge Notice is given later than forty-five (45) days, but sooner
than ninety (90) days, after the giving of the Notice of Intent to Discharge,
all payments made to the Executive during the period beginning with the giving
of the Notice of Intent to Discharge and ending with the Executive’s discharge
with Cause shall be retained by the Executive

 

Page 7 of 25



--------------------------------------------------------------------------------

and shall not be applied to offset the Standard Termination Entitlements. If the
Bank does not give a Final Discharge Notice to the Executive within ninety
(90) days after giving a Notice of Intent to Discharge, the Notice of Intent to
Discharge shall be deemed withdrawn and any future action to discharge the
Executive with Cause shall require the giving of a new Notice of Intent to
Discharge.

Section 12. Discharge without Cause.

The Bank may discharge the Executive at any time during the Employment Period
and, unless such discharge constitutes a discharge with Cause:

(a) The Bank shall pay and deliver to the Executive (or in the event of his
death before payment, to his estate and surviving dependents and beneficiaries,
as applicable) the Standard Termination Entitlements.

(b) In addition to the Standard Termination Entitlements:

(i) During the Assurance Period, the Bank shall provide for the Executive and
his dependents continued group life, health (including hospitalization, medical
and major medical), dental, accident and long-term disability insurance benefits
on substantially the same terms and conditions (including any required
premium-sharing arrangements, co-payments and deductibles) in effect for them
immediately prior to the Executive’s termination. The coverage provided under
this section 12(b)(i) may, at the election of the Bank, be secondary to the
coverage provided as part of the Standard Termination Entitlements and to any
employer-paid coverage provided by a subsequent employer or through Medicare,
with the result that benefits under the other coverages will offset the coverage
required by this section 12(b)(i); provided, however, that if the Bank
determines in its reasonable judgment that providing such coverage under the
Bank’s health insurance program may result in a violation of applicable law, the
imposition of any penalties under applicable law or adverse tax consequences for
participants covered by the Bank’s health insurance program, the Bank may (or if
such coverage would result in income to the Executive due to application of
section 105(h) of the Code, the Bank will) terminate such coverage with respect
to the Executive and instead provide the Executive with a taxable cash payment
during each month of the Assurance Period to end after such coverage is
terminated, with each such payment equal (on an after-tax basis) to the excess
of (x) the monthly Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”)
premium for such coverage, over (y) the monthly employee contribution for such
coverage, in each case as in effect immediately prior to the Executive’s
termination.

(ii) The Bank shall make a lump sum payment to the Executive (or, in the event
of his death before payment, to his estate), in an amount equal to the estimated
present value of the salary that the Executive would

 

Page 8 of 25



--------------------------------------------------------------------------------

have earned if he had continued working for the Bank during the Assurance Period
at the highest annual rate of salary achieved during the period of three
(3) years ending immediately prior to the date of termination (the “Salary
Severance Payment”). The Salary Severance Payment shall be computed using the
following formula:

 

LOGO [g839487g43u59.gif]

where: “SSP” is the amount of the Salary Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “BS” is the highest
annual rate of salary achieved by the Executive during the period of three
(3) years ending immediately prior to the date of termination; “PR” is the
number of payroll periods that occur during a year under the Bank’s normal
payroll practices; “I” equals the applicable federal short term rate established
under section 1274 of the Internal Revenue Code of 1986 (the “Code”) for the
month in which the Executive’s termination of employment occurs (the “Short Term
AFR”) and “n” equals the product of the Assurance Period at the Executive’s
termination of employment (expressed in years and fractions of years) multiplied
by the number of payroll periods that occur during a year under the Bank’s
normal payroll practices. The Salary Severance Payment shall be made on the day
sixty (60) days after the Executive’s termination of employment and shall be in
lieu of any claim to a continuation of base salary which the Executive might
otherwise have and in lieu of cash severance benefits under any severance
benefits program which may be in effect for officers or employees of the Bank.

(iii) The Bank shall make a lump sum payment to the Executive (or, in the event
of his death before payment, to his estate), in an amount equal to the estimated
present value of the annual bonuses (if any) that the Executive would have
earned if he had continued working for the Bank during the Assurance Period at
the highest annual rate of salary achieved during the period of three (3) years
ending immediately prior to the date of termination (the “Bonus Severance
Payment”). The Bonus Severance Payment shall be computed using the following
formula:

BSP = SSP x (ABP / ASP)

where: “BSP” is the amount of the Bonus Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “SSP” is the amount
of the Salary Severance Payment (before the deduction of applicable federal,
state and local withholding taxes); “ABP” is the aggregate of the annual bonuses
paid or declared (whether or not paid) for the most recent period of three
(3) calendar years to end on or before the Executive’s termination of
employment; and “ASP” is the aggregate base salary actually paid to the
Executive during such period of three (3) calendar

 

Page 9 of 25



--------------------------------------------------------------------------------

years (excluding any year for which no bonus was declared or paid). The Bonus
Severance Payment shall be made on the day sixty (60) days after the Executive’s
termination of employment and shall be in lieu of any claim to a continuation of
participation in annual bonus plans of the Bank which the Executive might
otherwise have.

(iv) The Bank shall pay to the Executive (or in the event of his death, to his
estate), an amount equal to the excess (if any) of: (A) the present value of the
aggregate benefits to which he would be entitled under any and all tax-qualified
and non-tax-qualified defined benefit plans maintained by, or covering employees
of, the Bank (the “Pension Plans”) if he had continued working for the Bank
during the Assurance Period; over (B) the present value of the benefits to which
the Executive and his spouse and/or designated beneficiaries are actually
entitled under such plans (the “Pension Severance Payment”). The Pension
Severance Payment shall be computed according to the following formula:

PSP = PPB – APB

where: “PSP” is the amount of the Pension Severance Payment (before deductions
for applicable federal, state and local withholding taxes); “APB” is the
aggregate lump sum present value of the actual vested pension benefits payable
under the Pension Plans in the form of a straight life annuity beginning at the
earliest date permitted under the Pension Plans, computed on the basis of the
Executive’s life expectancy at the earliest date on which payments under the
Pension Plans could begin, determined by reference to Table V of section 1.72-9
of the Income Tax Regulations (the “Assumed Life Expectancy”), and on the basis
of an interest rate assumption equal to the “applicable interest rate”
determined in accordance with section 417(e)(3) of the Code (the “417(e) Rate”);
and “PPB” is the lump sum present value of the pension benefits (whether or not
vested) that would be payable under the Pension Plans in the form of a straight
life annuity beginning at the earliest date permitted under the Pension Plans,
computed on the basis that the Executive’s actual age at termination of
employment is his attained age as of his last birthday that would occur during
the Assurance Period, that his service for benefit accrual purposes under the
Pension Plans is equal to the aggregate of his actual service plus the Assurance
Period, that his average compensation figure used in determining his accrued
benefit is equal to the highest annual rate of salary achieved by the Executive
during the period of three (3) years ending immediately prior to the date of
termination, that the Executive’s life expectancy at the earliest date on which
payments under the Pension Plans could begin is the Assumed Life Expectancy and
that the interest rate assumption used is equal to the 417(e) Rate. The Pension
Severance Payment shall be converted into the same form, and paid at the same
time, and in the same manner, as benefits under the corresponding non-qualified

 

Page 10 of 25



--------------------------------------------------------------------------------

plan, or, if no such non-qualified plan exists, shall be paid in a lump sum on
the day sixty (60) days after the Executive’s termination of employment and
shall be in lieu of any claim to any actual increase in his accrued benefits
under the Pension Plans in respect of the Assurance Period.

(v) The Bank shall pay to the Executive (or in the event of his death, to his
estate) an amount equal to the present value of the additional employer
contributions that would have been credited directly to his account(s) under any
and all tax-qualified and non-tax qualified defined contribution plans
maintained by, or covering employees of, the Bank (the “Non-ESOP DC Plans”),
plus the fair market value of the additional shares of employer securities or
other property that would have been allocated to his account as a result of
employer contributions or dividends under any tax-qualified leveraged employee
stock ownership plan and any related non-tax-qualified supplemental plan
maintained by, or covering employees of, the Bank (the “ESOP Plans”) if he had
continued in employment during the Assurance Period (the “Defined Contribution
Severance Payment”). The Defined Contribution Severance Payment shall be
computed according to the following formula:

DCSP = [SSP x (EC / BS)] + [(STK + PROP) x Y]

where: “DCSP” is the amount of the Defined Contribution Severance Payment
(before deductions for applicable federal, state and local withholding taxes);
“SSP” is the amount of the Salary Severance Payment (before deductions for
applicable federal, state and local withholding taxes); “EC” is the amount of
employer contributions actually credited to the Executive’s accounts under the
Non-ESOP Plans for the last plan year to end before his termination of
employment; “BS” is the Executive’s compensation taken into account in computing
EC; “Y” is the aggregate (expressed in years and fractions of years) of the
Assurance Period and the number of years and fractions of years that have
elapsed between the end of plan year for which EC was computed and the date of
the Executive’s termination of employment; “STK” is the fair market value
(determined by the final reported sales price for stock of the same class on the
last trading day before the Executive’s termination of employment) of the
employer securities actually allocated to the Executive’s accounts under the
ESOP Plans in respect of employer contributions and dividends applied to loan
amortization payments for the last plan year to end before his termination of
employment; and “PROP” is the fair market value (determined as of the day before
the Executive’s termination of employment using the same valuation methodology
used to value the assets of the ESOP Plans) of the property other than employer
securities actually allocated to the Executive’s accounts under the ESOP Plans
in respect of employer contributions and dividends applied to loan amortization
payments for the last plan year to end before his termination of employment. The
Defined Contribution Severance

 

Page 11 of 25



--------------------------------------------------------------------------------

Payment shall be converted into the same form, and paid at the same time, and in
the same manner, as benefits under the corresponding non-qualified plan, or, if
no such non-qualified plan exists, shall be paid in a lump sum on the day sixty
(60) days after the Executive’s termination of employment and shall be in lieu
of any claim to any actual increase in his accounts under the Non-ESOP DC Plans
and the ESOP Plans in respect of the Assurance Period.

(vi) [Reserved]

(vii) [Reserved]

The payments and benefits described in section 12(b) are referred to in this
Agreement as the “Additional Termination Entitlements”.

Section 13. Resignation.

(a) The Executive may resign from his employment with the Bank at any time. A
resignation under this section 13 shall be effected by notice of resignation
given by the Executive to the Bank and shall take effect on the later of the
effective date of termination specified in such notice or the date on which the
notice of termination is deemed given by the Executive. The Executive’s
resignation from any of the positions within the Bank to which he has been
assigned shall be deemed a resignation from all such positions.

(b) The Executive’s resignation shall be deemed to be for “Good Reason” if the
effective date of resignation occurs within ninety (90) days after any of the
following, provided that the Executive shall have given notice to the Bank of
the event or condition giving rise to Good Reason, within sixty (60) days after
the onset of such event or condition, and the Bank has not fully cured such
event or condition within thirty (30) days after such notice is deemed given:

(i) a material diminution in the Executive’s authority, duties or
responsibilities arising from the failure of the Bank (whether by act or
omission of the Board, or otherwise) to appoint or re-appoint or elect or
re-elect the Executive to the position(s) with the Bank specified in section 3
of this Agreement (other than to any such position as an officer of the Board)
or to a more senior office;

(ii) if the Executive is or becomes a member of the Board, the failure of the
Board or the Nominating Committee of the Board to nominate the Executive to
election or re-election to membership at the expiration of his term of
membership, unless such failure is a result of the Executive’s refusal to stand
for election or reelection;

(iii) a material failure by the Bank, whether by amendment of its certificate of
incorporation or organization, by-laws, action of the Board or otherwise, to
vest in the Executive the functions, duties, or responsibilities prescribed in
section 3 of this Agreement (other than such functions, duties or
responsibilities associated with a position as an officer of the Board);

 

Page 12 of 25



--------------------------------------------------------------------------------

(iv) a material reduction of the Executive’s rate of base salary in effect from
time to time, or any material failure to pay any portion of the Executive’s
compensation as and when due;

(v) any change in the terms and conditions of any compensation or benefit
program in which the Executive participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package, disregarding for this purpose any
change that results from an across-the-board reduction that affects all
similarly situated employees in a similar manner;

(vi) any material breach by the Bank of any material term, condition or covenant
contained in this Agreement; or

(vii) a material change in the Executive’s principal place of employment,
without his consent, to a place that is not the principal executive office of
the Bank, or a relocation of the Bank’s principal executive office to a location
that is both more than twenty-five (25) miles away from the Executive’s
principal residence and more than twenty-five (25) miles away from the location
of the Bank’s principal executive office on the Initial Effective Date.

In all other cases, a resignation by the Executive shall be deemed to be without
Good Reason. In the event of resignation, the Executive shall state in his
notice of resignation whether he considers his resignation to be a resignation
with Good Reason, and if he does, he shall state in such notice the grounds
which constitute Good Reason.

(c) In the event of the Executive’s resignation before the expiration of the
Employment Period, the Bank shall pay and deliver the Standard Termination
Entitlements. In addition, if the Executive’s resignation is deemed to be a
resignation with Good Reason, the Bank shall also pay and deliver the Additional
Termination Entitlements.

Section 14. Terms and Conditions of the Additional Termination Entitlements.

The Bank and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any termination of employment are not
capable of accurate measurement as of the date first above written and that the
Additional Termination Entitlements constitute reasonable damages therefor under
the circumstances and shall be payable without any requirement of proof of
actual damage and without regard to the Executive’s efforts, if any, to mitigate
damages. The Bank and the Executive further agree that the Bank may condition
the payment and delivery of the Additional Termination Entitlements on the
receipt of: (a) the Executive’s resignation from any and all positions which he
holds as an officer, director or committee member with respect to the Company,
the Bank or any subsidiary or affiliate of either

 

Page 13 of 25



--------------------------------------------------------------------------------

of them, and (b) a release of the Bank and its officers, directors,
shareholders, subsidiaries and affiliates, in form and substance satisfactory to
the Bank, of any liability to the Executive, whether for compensation or
damages, in connection with his employment with the Bank and the termination of
such employment except for the Standard Termination Entitlements and the
Additional Termination Entitlements, that becomes effective and irrevocable by
its terms, if at all, no later than the sixtieth (60th) day immediately
following the Officer’s termination of employment.

Section 15. Termination Upon or Following a Change of Control.

(a) A “Change of Control” shall be deemed to have occurred upon the happening of
any of the following events:

(i) the consummation of a reorganization, merger or consolidation of the Bank
with one or more other persons, other than a transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Bank; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Bank;

(ii) the acquisition of all or substantially all of the assets of the Bank or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Bank entitled
to vote generally in the election of directors by any person or by any persons
acting in concert;

(iii) a complete liquidation or dissolution of the Bank;

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of Directors of the Bank do not belong to any of
the following groups:

(A) individuals who were members of the Board of Directors of the Bank on the
Initial Effective Date; or

 

Page 14 of 25



--------------------------------------------------------------------------------

(B) individuals who first became members of the Board of Directors of the Bank
after the Initial Effective Date either:

(1) upon election to serve as a member of the Board of Directors of the Bank by
affirmative vote of three-quarters of the members of such board, or of a
nominating committee thereof, in office at the time of such first election; or

(2) upon election by the shareholders of the Board of Directors of the Bank to
serve as a member of such board, but only if nominated for election by
affirmative vote of three-quarters of the members of the Board of Directors of
the Bank, or of a nominating committee thereof, in office at the time of such
first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of Directors of the Bank; or

(v) any event which would be described in section 15(a)(i), (ii), (iii) or
(iv) if the term “Company” were substituted for the term “Bank” therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 15(a), the term “person” shall have the meaning
assigned to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

(b) For purposes of this Agreement, a “Pending Change of Control” shall mean:
(i) the signing of a definitive agreement for a transaction which, if
consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or
(iii) the circulation of a proxy statement seeking proxies in opposition to
management in an election contest which, if successful, would result in a Change
of Control.

(c) Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment with the Bank terminates due to death or disability
within one (1) year after the occurrence of a Pending Change of Control and if a
Change of Control occurs within two (2) years after such termination of
employment, he (or in the event of his death, his estate) shall be entitled to
receive the Standard Termination Entitlements and the Additional Termination
Entitlements that would have been payable if a Change of Control had occurred on
the date of his

 

Page 15 of 25



--------------------------------------------------------------------------------

termination of employment and he had resigned with Good Reason immediately
thereafter; provided, that payment shall be deferred without interest until, and
shall be payable immediately upon, the actual occurrence of a Change of Control;
provided further, however, that if and to the extent necessary to comply with
section 409A of the Code, such payment shall only be made if a Change of Control
is actually consummated within two years after such termination of employment
and shall be made on the earliest of (A) the consummation of a Change of Control
that is also a “change in control event” within the meaning of section 409A of
the Code and (B) the second anniversary of the Executive’s death or “disability”
within the meaning of section 409A of the Code.

(d) Notwithstanding anything in this Agreement to the contrary, for a period of
one (1) year after the occurrence of a Change of Control, no discharge of the
Executive shall be deemed a discharge with Cause unless the votes contemplated
by section 11(a) of this Agreement are supported by at least two-thirds of the
members of the Board at the time the vote is taken who were also members of the
Board immediately prior to the Change of Control.

(e) Notwithstanding anything in this Agreement to the contrary, for purposes of
computing the Additional Termination Entitlements due upon a termination of
employment that occurs, or is deemed to have occurred, after a Change of
Control, the Assurance Period shall be deemed to be the period beginning on the
date of termination of the Executive’s employment and ending on the day before
the third (3rd) anniversary of such termination.

Section 16. Covenant Not To Compete.

The Executive hereby covenants and agrees that, in the event of his termination
of employment with the Bank prior to the expiration of the Employment Period,
for a period of one year following the date of his termination of employment
with the Bank, he shall not, without the written consent of the Company, become
an officer, employee, consultant, director or trustee of any savings bank,
savings and loan association, savings and loan holding company, bank or bank
holding company, or any direct or indirect subsidiary or affiliate of any such
entity, that entails working within any city or county in the State of New
Jersey or any other county in which the Company or the Bank maintains an office
(“Competitive Market”); provided, however, that this section 16 shall not apply
if the Executive is entitled to the Additional Termination Entitlements.

Section 17. Confidentiality.

Unless he obtains the prior written consent of the Company, the Executive shall
keep confidential and shall refrain from using for the benefit of himself, or
any person or entity other than the Company or any entity which is a subsidiary
of the Company or of which the Company is a subsidiary, any material document or
information obtained from the Company, or from its parent or subsidiaries, in
the course of his employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this section 17 shall prevent the Executive,
with or without the Company’s consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.

 

Page 16 of 25



--------------------------------------------------------------------------------

Section 18. Solicitation.

The Executive hereby covenants and agrees that, for a period of one year
following his termination of employment with the Bank, he shall not, without the
written consent of the Company and the Bank, either directly or indirectly:

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Bank or any of their
respective subsidiaries or affiliates to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits or making loans,
that conducts business within the Competitive Market;

(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, or making loans, that conducts
business within the Competitive Market, that is intended, or that a reasonable
person acting in like circumstances would expect, to have the effect of causing
such officer to terminate his employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to such other entity;

(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company to terminate
an existing business or commercial relationship with the Company.

Section 19. No Effect on Employee Benefit Plans or Programs.

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Bank or by the Executive, shall have no effect on
the rights and obligations of the parties hereto under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or such
other employee benefit plans or programs, or compensation plans or programs, as
may be maintained by, or cover employees of, the Bank from time to time;
provided, however, that nothing in this Agreement shall be deemed to duplicate
any compensation or benefits provided under any agreement, plan or program
covering the Executive to which the Bank is a party and any duplicative amount
payable under any such agreement, plan or program shall be applied as an offset
to reduce the amounts otherwise payable hereunder.

 

Page 17 of 25



--------------------------------------------------------------------------------

Section 20. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the Bank
and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Bank may be
sold or otherwise transferred. Failure of the Bank to obtain from any successor
its express written assumption of the Bank’s obligations hereunder at least 60
days in advance of the scheduled effective date of any such succession shall be
deemed a material breach of this Agreement.

Section 21. Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

If to the Executive:

77 Hamlin Road

Mahopac, New York 10541

If to the Bank:

Hudson City Savings Bank

West 80 Century Road

Paramus, New Jersey 07652-1473

Attention: Chairman, Human Resources Committee

with a copy to:

Arnold & Porter LLP

399 Park Avenue

New York, New York 10022

Attention: Robert C. Azarow, Esq.

Section 22. Indemnification for Attorneys’ Fees .

(a) The Bank shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding (including any
tax controversy) in which he may be involved, as a result of his efforts, in
good faith, to defend or enforce the terms of this Agreement; provided,

 

Page 18 of 25



--------------------------------------------------------------------------------

however, that the Executive shall have substantially prevailed on the merits
pursuant to a judgment, decree or order of a court of competent jurisdiction or
of an arbitrator in an arbitration proceeding, or in a settlement. For purposes
of this Agreement, any settlement agreement which provides for payment of any
amounts in settlement of the Bank’s obligations hereunder shall be conclusive
evidence of the Executive’s entitlement to indemnification hereunder, and any
such indemnification payments shall be in addition to amounts payable pursuant
to such settlement agreement, unless such settlement agreement expressly
provides otherwise.

(b) Any payment or reimbursement to effect indemnification under this section 22
shall be made no later than the last day of the calendar year following (i) the
calendar year in which the Executive incurs the expense, or (ii), if later,
within sixty (60) days after the settlement or resolution that gives rise to the
Executive’s right to reimbursement; provided, however, that the Executive shall
have submitted to the Bank documentation supporting such expenses at such time
and in such manner as the Bank may reasonably require.

Section 23. Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

Section 24. Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

Section 25. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

Section 26. Governing Law.

Except to the extent preempted by federal law, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
Jersey applicable to contracts entered into and to be performed entirely within
the State of New Jersey. The federal and state courts having jurisdiction in
Bergen County, New Jersey shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of this Agreement or in any
way relating to the rights or obligations of any person under, or the acts or
omissions of the Bank, the Board or any duly authorized person acting on their
behalf in relation to the Agreement. By executing this Agreement, the Executive,
for himself and any other person claiming any rights under the Agreement through
him, agrees to submit himself, and any such legal action described herein that
he shall bring, to the sole jurisdiction of such courts for the adjudication and
resolution of such disputes.

 

Page 19 of 25



--------------------------------------------------------------------------------

Section 27. Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

Section 28. Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements (including, without limitation, the Prior Agreement), understandings
or representations relating to the subject matter hereof. No modifications of
this Agreement shall be valid unless made in writing and signed by the parties
hereto; provided, however, that this Agreement shall be subject to amendment in
the future in such manner as the Bank shall reasonably deem necessary or
appropriate to effect compliance with section 409A of the Code and the
regulations thereunder (“Section 409A”) and to avoid the imposition of penalties
and additional taxes under Section 409A, it being the express intent of the
parties that any such amendment shall not diminish the economic benefit of the
Agreement to the Executive on a present value basis.

Section 29. Non-Duplication.

In the event that the Executive shall perform services for the Company or any
other direct or indirect subsidiary or affiliate of the Company or the Bank, any
compensation or benefits provided to the Executive by such other employer shall
be applied to offset the obligations of the Bank hereunder, it being intended
that this Agreement set forth the aggregate compensation and benefits payable to
the Executive for all services to the Bank, the Company and all of their
respective direct or indirect subsidiaries and affiliates.

Section 30. Relative Obligations of the Bank and the Company.

If the Executive performs services for both the Bank and the Company, any
entitlement of the Executive to severance compensation and other termination
benefits under this Agreement shall be determined on the basis of the aggregate
compensation payable to the Executive by the Bank and the Company, and liability
therefor shall be apportioned between the Bank and the Company in the same
manner as compensation paid to the Executive for services to each of them.

Section 31. Required Regulatory Provisions.

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:

(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to the Executive under section 12
hereof (exclusive of amounts described in section 9(a)) exceed three times the
Executive’s average annual total compensation for the last five consecutive
calendar years to end prior to his termination of employment with the Bank (or
for his entire period of employment with the Bank if less than five calendar
years).

 

Page 20 of 25



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein contained to the contrary, any payments to
the Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any regulations
promulgated thereunder and Federal Deposit Insurance Corporation regulation 12
CFR Part 359, Golden Parachute and Indemnification Payments.

(c) Notwithstanding anything herein contained to the contrary, if the Executive
is suspended and/or temporarily prohibited from participating in the conduct of
the affairs of the Bank pursuant to a notice served under section 8(e)(3) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(3) or
1818(g)(1)), the Bank’s obligations under this Agreement shall be suspended as
of the date of service of such notice, unless stayed by appropriate proceedings.
If the charges in such notice are dismissed, the Bank, in its discretion, may
(i) pay to the Executive all or part of the compensation withheld while the
Bank’s obligations hereunder were suspended and (ii) reinstate, in whole or in
part, any of the obligations which were suspended.

(d) Notwithstanding anything herein contained to the contrary, if the Executive
is removed and/or permanently prohibited from participating in the conduct of
the Bank’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. §1818(e)(4) or (g)(1)), all prospective
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights and obligations of the Bank and the
Executive shall not be affected.

(e) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (as defined in section 3(x)(1) of the Federal Deposit Insurance Act),
all prospective obligations of the Bank under this Agreement shall terminate as
of the date of default, but vested rights and obligations of the Bank and the
Executive shall not be affected.

(f) Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Comptroller of the Currency or his or her designee, at the time
the Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in section
13(c) of the Federal Deposit Insurance Act; or (ii) by the Comptroller of the
Currency or his or her designee at the time such Comptroller or designee
approves a supervisory merger to resolve problems related to the operation of
the Bank or when the Bank is determined by such Comptroller to be in an unsafe
or unsound condition.

The vested rights and obligations of the parties shall not be affected. If and
to the extent that any of the foregoing provisions shall cease to be required by
applicable law, rule or regulation, the same shall become inoperative as though
eliminated by formal amendment of this Agreement.

 

Page 21 of 25



--------------------------------------------------------------------------------

Section 32. Section 409A of the Internal Revenue Code.

The Executive and the Bank acknowledge that each of the payments and benefits
promised to the Executive under this Agreement must either comply with the
requirements of Section 409A or qualify for an exception from compliance. To
that end, the Executive and the Bank agree that:

(a) the insurance benefits provided in section 6(a) and the indemnification
provided in section 6(b) are intended to be excepted from compliance with
Section 409A pursuant to Treasury Regulation section 1.409A-1(b)(10) as
insurance and indemnification against claims based on acts or omissions as a
service provider;

(b) the reimbursements of expenses and in-kind benefits described in section 8
and legal fee reimbursements described in section 22 are intended to satisfy the
requirements for “reimbursement or in-kind benefit plans” described in Treasury
Regulation section 1.409A-3(i)(1)(iv) and shall be administered to satisfy such
requirements;

(c) the payment described in section 9(a) is intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation section
1.409A-1(b)(3) as payment made pursuant to the Bank’s customary payment timing
arrangement;

(e) the benefits and payments described in section 12(b) are expected to comply
with or be excepted from compliance with Section 409A on their own terms;
provided, that the Salary Severance Payment described in section 12(b)(ii), the
Bonus Severance Payment described in section 12(b)(iii), the Pension Severance
Payment described in section 12(b)(iv) and the Defined Contribution Severance
Payment described in section 12(b)(v) are intended to be excepted from
compliance with Section 409A as “short-term deferrals” pursuant to Treasury
Regulation section 1.409A-1(b)(4) to the maximum extent permitted under such
regulation;

(f) the benefits and payments on disability described in section 10 are intended
to be excepted from compliance with Section 409A as “disability pay” pursuant to
Treasury Regulation section 1.409A-1(a)(5); and

(g) the welfare benefits provided in kind under section 12(b)(i) are intended to
be excepted from compliance with Section 409A as welfare benefits pursuant to
Treasury Regulation section 1.409A-1(a)(5) and/or as benefits not includible in
gross income.

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation section 1.409A-3(a), the
payment shall not be made prior to, and shall, if

 

Page 22 of 25



--------------------------------------------------------------------------------

necessary, be deferred (with interest at the annual rate of 6%, compounded
monthly from the date of the Executive’s termination of employment to the date
of actual payment) to and paid on the later of the day five (5) days after the
Executive’s earliest separation from service (within the meaning of Treasury
Regulation section 1.409A-1(h)) and, if the Executive is a specified employee
(within the meaning of Treasury Regulation section 1.409A-1(i)) on the date of
his separation from service, the first day of the seventh month following the
Executive’s separation from service. Each amount payable under this plan that is
required to be deferred beyond the Executive’s separation from service, shall be
deposited on the date on which, but for such deferral, the Bank would have paid
such amount to the Executive, in a grantor trust which meets the requirements of
Revenue Procedure 92-65 (as amended or superseded from time to time), the
trustee of which shall be a financial institution selected by the Bank with the
approval of the Executive (which approval shall not be unreasonably withheld or
delayed), pursuant to a trust agreement the terms of which are approved by the
Executive (which approval shall not be unreasonably withheld or delayed) (the
“Rabbi Trust”), and payments made shall include earnings on the investments made
with the assets of the Rabbi Trust, which investments shall consist of
short-term investment-grade fixed-income securities or units of interest in
mutual funds or other pooled investment vehicles designed to invest primarily in
such securities. To the extent required by Section 409A, with respect to each
reimbursement or in-kind benefit provided under this Agreement, the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during each
calendar year cannot affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, and any right to
reimbursements or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit. Furthermore, this Agreement shall
be construed and administered in such manner as shall be necessary to effect
compliance with Section 409A.

Section 33. Excess Parachute Payments.

Notwithstanding anything to the contrary in this Agreement, if any payment of
compensation to or for the benefit of the Executive, whether or not made under
the terms of this Agreement, either alone or together with other payments and
benefits which the Executive has received or has a right to receive, would be
subject to the excise tax imposed by section 4999 of the Code, such payments
and/or benefits shall be reduced by the amount, if any, which is the minimum
necessary to result in no portion of such payments or benefits being subject to
the excise tax imposed under section 4999 of the Code; provided, however that no
such reduction shall apply if the after-tax benefit to the Executive of the full
amount of such payments and/or benefits is at least five percent (5%) greater
than the after-tax benefit to the Executive of such payments and/or benefits
after such reduction. For purposes of this section 33, “after-tax” shall mean
after reduction for all applicable income and employment taxes, and for excise
taxes under section 4999 of the Code. The amount of any required reduction shall
be determined and applied in a manner calculated to maximize the after-tax value
of the remaining payments and benefits. All calculations required to be made in
order to determine whether payments would be subject to the excise tax imposed
under section 4999 of the Code, including the assumptions to be utilized in
arriving at such determination and the amount and application of any required
reduction, shall be made by independent counsel retained by the Company for this
purpose prior to the event or the closing of the transaction which results in
the application of section 4999 of the Code or such other independent counsel or
independent firm of certified public accountants as the Company may designate
with the consent

 

Page 23 of 25



--------------------------------------------------------------------------------

of the Executive (which consent shall not be unreasonably withheld or delayed)
(the “Tax Advisor”), which shall provide detailed supporting calculations both
to the Company and the Executive within fifteen (15) business days of the
receipt of demand from the Officer, or such earlier time as is requested by the
Company. All fees and expenses of the Tax Advisor shall be borne solely by the
Company. Any determination by the Tax Advisor shall be binding upon the Company
and the Executive and all other interested parties in the absence of manifest
error.

Section 34. M&T Merger Agreement.

The Company has entered into an Agreement and Plan of Merger by and among M&T
Bank Corporation, Hudson City Bancorp, Inc. and Wilmington Trust Corporation
dated as of August 27, 2012, which was amended by Amendment No. 1 thereto made
and entered into as of April 13, 2013 and Amendment No. 2 thereto made and
entered into as of December 16, 2013 (as so amended and as may be amended from
time to time, the “Merger Agreement”). While the Merger Agreement remains in
effect and after the consummation, if any, of the transactions contemplated
therein, notwithstanding anything in this Agreement to the contrary, each of the
following shall apply:

(a) [Reserved]

(b) for purposes of calculating the Bonus Severance Payment under
section 12(b)(iii), (A) any annual bonus paid or declared for the year 2014
shall be considered only to the extent that such bonus does not exceed Two
Hundred Ninety Two Thousand Five Hundred dollars ($292,500), which is the target
level established for such bonus; and (B) for any termination of employment on
or after the effective date of a Change of Control, the Bonus Severance Payment
shall not, under any circumstance, and notwithstanding any other calculation
hereunder, be less than Five Hundred Twenty-Four Thousand Four Hundred Sixty One
dollars ($524,461), the amount of such severance payment that would have
resulted in respect of a termination as of August 27, 2012;

(c) Notwithstanding anything in this agreement to the contrary, for purposes of
calculating the Defined Contribution Severance Payment under Section 12(b)(v)
for any termination on or after the effective date of a Change in Control in
connection with which the Company or the Bank has agreed to the termination of
any tax-qualified leveraged employee stock ownership plan maintained by the
Company or the Bank, the fair market value of the additional shares of employer
securities or other property that would have been allocated to the Executive’s
account as a result of employer contributions or dividends under such plan and
the corresponding allocations under any related non-tax-qualified supplemental
plan maintained by the Company or the Bank shall be considered to be zero (0).

In the event that the transactions contemplated by the Merger Agreement are not
consummated and the Merger Agreement is terminated, following such termination,
the provisions of this section 34 shall cease to be of further force or effect.

 

Page 24 of 25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

     

/s/ Anthony J. Fabiano

ANTHONY J. FABIANO

                  HUDSON CITY SAVINGS BANK Attest:       By  

/s/ Veronica A. Olszewski

    By  

/s/ Denis J. Salamone

  Name: Veronica A. Olszewski       Name: Denis J. Salamone   Title: Senior Vice
President and           Corporate Secretary       Title: Chairman and Chief
Executive           Officer [Seal]      

 

Page 25 of 25